 110DECISIONSOF NATIONALLABOR RELATIONS BOARDUnited Brotherhood of Carpenters and Joiners ofAmerica,LocalUnionNo. 1243(NorthernAlaskaAssociatedGeneralContractors)andVincent DetweilerandVirgil Umphenour. Cases19-CB-4982 and 19-CB-5006ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.19 August 1986DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONOn 24 September 1985 Administrative LawJudge Michael P. Stevenson issued the attached de-cision.The ChargingParties filed exceptions and asupporting brief and the Respondent filed an an-swering brief to the Charging Parties' exceptions.The National LaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings," andconclusions and to adopt the recommended Order.'The Charging Parties have excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect.StandardDry Wall Products,91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951).We have carefully examined the record and find no basis for re-versing the findings.The Charging Parties contend that the judge's interpretation of the evi-dence and his credibility findings showed bias and prejudiceagainstthem Upon careful review of the judge's decision and the entire recordwe are satisfied that the Charging Parties' contentions in this regard arewithout merit.We deny the Charging Parties' motions to strike the answering brief ofRespondent to the Charging Parties' exceptions. We also deny the Re-spondent's motion to strike the General Counsel's brief to the administra-tive law judge, submitted by the Charging Parties, and the brief ofCharging Party Virgil Umphenour.The judge in his decision inadvertently stated that Ora Whittle hadbeen unavailable to work for several years in the 1980$ Although there isone reference in the record that tends to support the judge, our overallreading of the record indicates that except for the period between Apriland July 1983, Ora Whittle was generally available and in fact did work.The judge also inadvertently stated that Brad Webb and Clinton Snipeshad been terminated from a prior assignment on the slope before theirreferral to Kiewit-Southern on 12 September The record reveals Snipesand Webb were terminated from Kiewit-Southern subsequent to their 12September referral, and that on 26 September both Snipes and Webbwere referred to the Wismer-Becker project. These inadvertent errors donot affect our decision.In adopting the judge's finding that the Respondent did not violate theAct, Chairman Dotson does not rely onPaintersDistrictCouncil No. 2(Pa,ntsmiths,Inc), 239 NLRB 1378 (1979), enf. denied 620 F.2d 1326 (8thCir. 1980)Teamsters Local959(Ocean Technology),239 NLRB 1387(1979), or onCarpenters Local 49 (Scott & Duncan),239 NLRB 1370(1979). Chairman Dotson finds that under the circumstances of this case,the Respondent had legitimate and substantial justification for referring asstewards the Indiana millrights even though other millrights were higheron the out-of-work list. There were numerous jurisdictional agreementsand disputes with other crafts and working conditions peculiar to theNorth Slope area requiring the presence of qualified and experiencedstewards. As fully set forth by the judge in his decision, qualified List Imillrights were passing up referrals, thus forcing the Respondent to ap-point millrights from Lists II and III whose qualifications and experiencewere unknown to the Respondent. In view of this critical situation,Chairman Dotson agrees the Respondent was substantially justified indesignating as stewards the Indiana milinghts whom the Respondentknew had the required experience and qualifications.JamesC. Sand, Esq.,for theGeneral Counsel.Paul D.Supton,Esq.,of San Francisco,California, forthe Respondent.Vincent Detweiler,of Santa Rosa,California, pro se.Virgil L.Umphenour,of NorthPole, Alaska,pro se.DECISIONSTATEMENTOF THE CASEMICHAEL D. STEVENSON,Administrative Law Judge.Thiscase was tried before me in Fairbanks,Alaska, on 4December 1984, 21-24 January,26-28March,and 21-23May 1985,1pursuant to an amended consolidated com-pliant issuedby theRegionalDirector for theNationalLaborRelations Board for Region 19 on 16 November1984,2 and which is based on chargesfiled by VincentDetweiler,an individual(Case 19-CB-4982),and VirgilL.Umphenour,an individual(Case 19-CB-5006) (theCharging Parties),on 8 November(Case 19-CB-4982)and 28 November(Case 19-CB-5006).3The amendedconsolidated complaint alleges thatUnited Brotherhoodof Carpentersand Joinersof America, Local Union No.1243(Respondentor the Union)has engaged in certainviolations of Section8(b)(1)(A)and (2)of the NationalLaborRelationsAct (the Act).Principal Issues1.Whether the instant case should be deferred to arbi-tration.2.Whether,under the facts and circumstances of thiscase, the dispatch to jobs on Alaska's North Slope ofseven persons as stewards and two persons as foremen,allof whom were travelers from Indiana,signed to list'All dates herein refer to 1983 unless otherwise indicated.2On 4 December 1984 the attorneys,witnesses,and administrative lawjudge gathered at Fairbanks to begin trial of the case.After an hour, thecase was recessed due to the inadvertent failure of the General Counsel'sRegional Office to give proper notice and service of the amended con-solidated complaint to Respondent. This new complaint made threechanges from the prior complaint and significantly expanded the GeneralCounsel's theory of the case.Respondent argued persuasively that it wassimply not prepared to proceed in light of this development.s In addition to the two charges on which this case was based, threeother charges were also filed by persons complaining about Respondent'shiring hall procedures:William F Peale(Case 19-CB-4975),Allen R.Verdugo(Case 19-CB-5012),andWilliam D. Cox(Case 19-CB-5137)(G.C. Exhs.l,n,B, C, and D)After investigation by the General Coun-sel'sRegional Office, all five charges were dismissed by the Regional Di-rector. (G C. Exhs. l,n, E (Cox,10 May 1984),F (Peale, 19 December),H (Detweiler, 19 December), and I(Umphenour, 19 December).) Thedismissal letter for Verdugo is not contained in the record,but it is notcontested that his charge too was dismissed. (G.C. Exhs.1,n,G). In anyevent, only Detweiler and Umphenour appealed and their efforts resultedultimately in the present case.281NLRB No. 15 CARPENTERSLOCAL 1243 (NORTHERNALASKA AGC)III of Respondent's out-of-work list,reflects an arbitrary,invidious,and discriminatory operation of Respondent'sexclusive hiring hall,or otherwiseviolated the Act.All partieswere givenfull opportunityto participate,to introduce relevant evidence,to examine and cross-ex-amine witnesses,to argueorally,and tofile briefs.Briefs,which hasbeencarefully considered,were filed onbehalf of the General Counsel,Respondent,and Charg-ing Party Umphenour.4On the entirerecordof the case,and from my obser-vation ofthe witnesses and their demeanor,Imake thefollowingFINDINGS OF FACTIn its answer to the amended consolidated complaintRespondent denied paragraph 2, alleging the interstatecommerce elements of Board jurisdiction in this case.Subsequently,Respondent accepted a stipulation (oroffer of proof) proposed by the GeneralCounsel, ineffect,admitting the interstate commerce elements of ju-risdiction. (R. Br. 54-55.)Based on this stipulation (or perhapsbetter character-ized as Respondent's acceptanceof the General Coun-sel's offerof proof), I find thatthe named employers areengaged in commerce and are inan industryaffectingcommercewithinthe meaningof Section 2(2), (6), and(7) of the Act. (R. Br. 66.)II.THE LABOR ORGANIZATION INVOLVEDRespondent admits, and I find,that it is a labor organi-zation within the meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICES5A. The Facts1.Summary of essential factsOn 24 August,James Bohlen,business representativeof Local 1043,a millwright and machinery local affili-ated with United Brotherhood of Carpenters and Joinersof America,AFL-CIO,located in Chesterton,Indiana,prepared 10 letters.The letters were all addressed toEdward Perkowski,business representative of Respond-ent in Fairbanks,and constituted letters of introductionfor 10 Indiana millwrights who were seeking employ-ment in NorthernAlaska forthe approaching work year,which began in late August or early September.The let-ters all read essentially the same,but differedin one re-spect in that Bohlen noted that some of his members hadexperience as foremen or general foreman. A representa-tive letter reads as follows:4Respondent'smotion to strike the briefs of the General Counsel andCharging Party Umphenour is denied.Charging Party Detweiler filed a"Responce [sic], to Brief of Respondent to Administrative Law Judge, toAdministrative Law Judge."Although Board Rules do not specificallyprovide for the filing of such a document,Iwill retain the document inthe recordSFor my findings on the performance of the court reporter in thiscase,see appendix[omitted from publication]Mr. Edward PerkowskiBusiness Repr.Local Union #1243315 5th AvenueP.O. Box 347Fairbanks,Alaska 99707Dear Ed:August 24, 1983Thisletter is to introduce:IllKent Van DuyneSoc. Sec.#338-44-9889503 S. MainWilmington,1160481Phone: (815-476-9380)who has been a member in good standing with Mill-wright Local 1043, and with the United Brother-hood for a number of years.He is a very qualifiedMillwright in all facets of the trade.Any companyyou put him with will be well satisfied with hiswork performance.Thankingyou foryour assistance in finding him ajob.JPB: dfFraternally,/s/ JamesP. BohlenJames P. BohlenBusiness Repr.Those who were specificallyrecommended as having ex-perience as a foreman wereJohnBailey,Nick Kalamir,BernardOppman,ChesterCiesielski,Roy Langman,JamesGreer,and Dan Reynolds; one member,P.DavidManess, had experience as a general foreman.The twoothers,Tom Bruzan and Van Duyne,were recommend-ed simply as qualified millwrightsand good workers.The 10so-called Indianahands went to Fairbanks ar-riving about August 25and 9of them wereultimatelydispatched out ofRespondent's hiring hall;Reynolds andManessweredispatched as foremanafter Perkowski rec-ommended them to employerswho hadrequested him toprovidenames of union memberscapable ofworking asforeman.The otherIndiana hands,exceptforGreer,wereall designated by name as stewards.Greer returnedto Indiana a shortwhileafter arriving in Fairbanks andplays no role in this case.When dispatched to jobs, thenine Indiana hands were registered as millwrights on listIII of Respondent'sout-of-work list.Other millwrightswere higher onlists I, II, and III at the time the Indianahandswere dispatched.Some ofthose higher onthe listsreceivedless desirable assignments or, in some cases, nojob dispatches at all. NoIndiana hand received morethan a single dispatchand thelengthof these jobs variedconsiderably from a few daysto a few months.NeitherBohlen,another Indianaofficial named Tea-chek whoserole in this casewill be described below, norany ofthe Indiana handstestified. 112DECISIONSOF NATIONAL LABOR RELATIONS BOARDEssentially,this case deals with the reasons given byunion officials for the preferential dispatch of the Indianahands.2.General backgroundRespondentLocal beganitsexistence as a carpenterlocal several decades ago. Sometimeduring the 1970sPerkowski and other unionofficialsdecided to expandthe local tomillwrightsa as well as carpenters.A mill-wrighttraining class was instituted and, subsequently, amillwrightapprentice program wasbegun byRespond-ent.Respondent's territorialjurisdiction covers a large por-tionof Northern Alaska.However,the events of thiscase involve the area calledthe North Slope, about 500milesnorth of Fairbanks.For the last several years,many large contractorshavebeen performingwork re-latingto the drilling foroil.Pursuantto the collective-bargaining agreement betweentheAssociatedGeneralContractors (AGC), a multiemployer group of which theNorth Slope contractorsaremembers, and Respondent(G.C. Exh. 3), thelatter operates an exclusive hiring halldispatching on request carpenters,millwrights,and weld-ers. In addition,Respondent dispatches union stewards,foreman-eitherworking ornonworking-and generalforeman as required.Sometimeafterthemeltingof the ice in the ArticOcean and Bering Sea,in Juneor early July,an annual"Sea Lift"begins.Thisis the transportingby barges ofsufficentsupplies,material,equipment,food, and otheramenitiesto the North Slope workcamps.The materialsare unloaded on thedocksand constitute the necessarysupplies forworkersduring the extremely harsh winter,which beginsby lateSeptember.The arrival of the SeaLiftbeginsthe new work year for the contractors andthose whoseek employment for allor portions of thenew work year.The personsseeking employmentthroughRespond-ent'shiring hall (registrants)may be groupedaccordingto whetherthey signout-of-work lists I, II, and III, ac-cording towhether they aremembers of Respondent, ac-cordingto where they reside,and accordingto the workskills and experiencetheypossess.First,regardingthe appropriate list: According to sec-tion 5of the current collective-bargaining agreement(G.C. Exhs.3,p. 9); list I persons include "carpenters(including millwrights)who havebeen employed in theareacovered bythis agreement. . . who have worked aminimumof 200 hours for any such employer or employ-ers in eachof three of the four calendaryears immediate-ly preceding registration date";listIIpersons include"carpenters(includingmillwrights)who have been em-ployed withinthe areaof thisagreementand who haveworked a minimumof 200hours in eachof the preced-ing two calendaryears, or who can show certificationthat they are on List A(l) in any other Alaskan Carpen-tersLocal";and list III persons include "allother quali-fiedcarpenters(includingmillwrights)who apply forregistration."The lista person is on and where the person stands onthat list is important because these factors determine theorder of referral.Section7 of thecollective-bargainingagreement(G.C. Exhs.3, p. 10) specifies that applicantsfor employment must be referred in successive order,firstfrom list I,then II,then III(during layoffs, theorder is reversed and list III people go first).This seem-ingly simple operation becomes more complex in actualoperation due to the presence of other relevant sectionsof theagreement.Section7(c) (G.C.Exhs.3, p. 11) specifies that an em-ployer may reject any person referred by Respondentwithout prejudice to the person's position on the out-of-work list. Further,registrants may pass job opportunitieswithout prejudice to their position on the list.As reflect-ed in this case, among the factors which registrants con-sider before accepting a referral are the expected dura-tion of a job-in general the longer the job the morelikely theywill accept the referral;the employer-somewitnesses indicated during hearing they preferred not toworkfor certain contractors;the line supervision andcoemployees likelyto beon the offered job; and the per-son's position on theout-of-work list so the likelihood ofbetter future job opportunities can be evaluated.All theabove factors may be influenced by still an-other portion of section7 of theagreement, which statesthat if a person is referredto a job for10 days or less,"shortjob," hecan maintain his position on the out-of-work list on his return. However, only one "short job"per calendar year is permitted,if the registrant expects tokeep his place on the list.7In 1983 approximately 1000 persons were registered ascarpenters on Respondent'sout-of-work lists and ap-proximately 100 persons were registered as millwrightson the same lists.Membership in Respondent or indeedin any union is not required to sign the out-of-work lists.However, all persons involved in this case were mem-bers of a union local.Nonmembers of Respondent werecalled"travelers"and were permitted to sign the out-of-work list on payment of a hiring hallfee.They wouldalso pay dues to their home local. In some cases, travel-ers might elect to "transfertheir book"into Respondent.Thismeanstheywould give up their membership in thehome local because a person cannot be a member ofmore than a single local at a time.Because they are notmembers, travelers are not permitted to participate in theinternal affairs of a union such as vote in union elections.As to residence,even some members of Respondentdid not maintain a legal residence in the Fairbanks area.The travelers all resided elsewhere.In addition to Indi-ana, persons involved in this case resided in Anchorageor other partsof Alaska,California,Arizona,Oregon,and Washington. Residing in these locations means thatthe persons maintained their legal addresses and membersof their families as applicable in these distant locations.Theywould return for periodic visitswhileworking orseeking work.On theirbelief that job possibilities out of6Millwright work consists of the installing and alignment of motors7Under certain circumstances,the 10 days can be extended to 15 days,and machinery.so the registrant can still maintain his place on the list. CARPENTERSLOCAL1243 (NORTHERNALASKA AGC)Respondent's hiring hall had been exhausted,the nonresi-dents would return hometo stay.Finally,I note the skills and experience levels of regis-trants.This case deals with millwrights,who, when re-ferred foremployment,would frequentlyrequire theirown millwright stewards and millwright foreman andgeneral foreman.On signing the appropriateout-of-worklist,most registrants,at least on lists II and III,indicatedwhether hewas a qualified millwrightby so writing nextto hisname. All or most millwrights were alsojourney-men carpenters.Union officialswereaware of theirmembers' qualificationson list I,so problems did notusuallyoccur.However,as to travelers,unionofficialsoccasionallywould discoverpersons claiming to bequalifiedmillwrights when later experienceproved thisclaim to be false.In August and September,Perkowskiand other unionofficialsinstituted certainmeasures tocheckthe oral representations of travelerswith whomtheywere not acquainted.This will be further describedbelow.Besides work skills, some registrants had experience asstewards,foremen,and general foremen.In general,these appointmentsweredesirable because in the case ofstewards the designated personcould not be fired with-out the consent of the union business representative,except for cause,and in thecase of layoffs,the stewardwould usually be the last released(G.C. Exh. 3, sec. 3, p.33). In thecase of foreman or general foreman, thesejobswere also generally desirable becausethey too hadgreater job tenure protection,although notformallyspecifiedin the contract,and because thesejobs paidmore. In these jobs,like all jobs,likelydurationwasalways a criticalfactorinwhether a particularregistrantwas interested.The qualifications and duties ofa union steward arespecifiedinRespondent'sbylaws, effective July 1975(G.C. Exh.2, sec.25, pp. 24-27).In summary,a stewardshould be a competent workman,and "wherepossible,"must have been a member of "[Respondent]for 12 con-secutivemonths,under penalty of $5 per day, permember, fine for failure to do so." (Art. 1.) Respondentis required to prepare a listof itsmembers of at least 1year'sstandingwho could be certifiedas competentstewards. (Art. 2.)8One of themost critical qualificationsfor a millwrightsteward wasfamiliaritywith millwright jurisdiction. Ac-cordingto the evidenceat hearing,Respondent'smill-wrightshad faced a constantbattlewithcertain otherunions such as Laborers,Pipefitters, SheetmetalWork-ers, and Teamsters who were encroaching on Respond-ent'swork particularly on the North Slope. Laborers andPipefittersconstituted the biggest threat asthey had, inthe past,takenover work formerly done bymillwrights,due in part to a lack of dilligenceby Respondent's jobstewards.Each newlydesignated steward was given a"White Book"containing a number of written nationaljurisdictional agreementswith whichhe was expected tobe familiar and to argue his case whereconflict oc-curred.8Despite thisbylaw,Respondent did not maintain such a list duringany time material to this case.113Not only was a steward expected to know these juris-dictional agreements,but he was also expected to bevigilant in detecting violations and persuasive and ag-gressive in attempting to correct the encroachment.Thus,a millwright steward would be expected to first at-tempt to settle the work disputewiththe steward fromthe encroaching union.If unsuccessful,themillwrightsteward might be required to discuss the matter withcompany officials beginning with the job foreman up toproject superintendent.If all else fails, the millwrightsteward was expected to notify Perkowski or one of hisdeputies as soon as possible.As described in testimony,a qualified steward wassomeone Perkowski had confidence in, who could getalong with the millwrights working with him as well ascompany officials, who was honest and loyal to theUnion,who would solve problems rather than createthem,who did not have a history of leaving jobs early,and who was a sober person not affected with drug oralcohol problems.For otherduties of the steward,I again look to theUnion's bylaws(G.C. Exh. 2): Thesteward is expectedto check the membership.cards to ensure that all mill-wrights on the job are either members in good standingof Respondent,or otherwise authorized by Respondentto be onthe jobthrough the exclusive hiring hall. In ad-dition,the steward is expected to detect and attempt tocorrectany safety hazards, shall submit a weekly stew-ard's report to Respondent in Fairbanks,shall attempt tomediate any job disputes based on work jurisdictionquestions or personality problems, and generally repre-sent the Union and its interests on the job (arts.3-11).Further,the steward is expected to keep men under con-trol and working to prevent them from walking off thejob in response to work disputes.Withrespect to a millwright foreman,he is expectedto carry out the policies and orders of his employer in aprofessional and competent manner.If the employer re-queststhe Unionto recommend a person whom the em-ployercan then request the Union to dispatch by namefor a foreman position, the Union will recommend onlythose persons it reasonably believes to be competentjourneymen millwrights who have the desire and compe-tence to supervise others in the performance of theirjobs.3.Respondent's experience prior to 1983Respondent's assistant business representative was DonSwarner, a lengthy witness calledboth bytheGeneralCounsel(under Fed.R.Evid.611(c)) and by Respondent.Swamer serves at the pleasure of Perkowski, but alsoholds the elected position of president of the Union. Be-sideshisother union responsibilities,Swarner was amember of the union negotiating committee for the1982-1985 agreement.Certain changes affecting the ap-pointment of stewards were proposedby the Union andultimately acceptedby the AGC. Icompare the old andnew agreement in relevant part: 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDOld: [R. Exh. 10] Art. 14, Sec. 3(a). (Stewards):The Business Agent shall notify the employers ofthe name of steward in their employ.New: [G.C. Exh. lm-attach 7.]9 Art. 14, Sec. 3(Stewards): The Business Agent shall notify the em-ployer of the name of the steward in their employand may appoint a job steward to fill the first orany subsequent open call.This new authority was not used by Respondent untilAugust or September because of alleged special condi-tions.10 Prior to that time, the Union usually announcedthe available jobson anopen call. t 1 In past years, suffi-cient numbers of list I people would accept the opencalls so that Respondent would designate as steward oneof the millwrights, selected on open call, before thegroup left for the North Slope or other area of employ-ment. Sometimes, however, variations would occur. Forreasons not altogether clear to me, Respondent mightwait until the millwrights arrived at the jobsite to desig-nate a steward. Still, other times no one would be desig-nated steward, and the millwrights on the job wouldelect someone or someone might volunteer to serve as aself-appointment. However selected, the choice would besubject to confirmation by Perkowski or one of hisassist-ants. If the Union did not approve, the steward wouldnot be officially confirmed through themailing of asteward's letter to the employer. Rather, the personwould become a temporary steward subject to replace-ment as soon as the Union decided on someone else. Ifconfirmed, the new steward would either be sent or havedelivered a steward packet containing the "White Book,"forms for the weekly steward report, and other docu-ments necessary for the steward to perform his job. Evenwhen the steward was confirmed, he was still subject toreplacement at the discretion of Perkowski.What is clear prior to 1983 is that with possibly one ortwo exceptions, all stewards and foreman were selectedfrom list I of Respondent's out-of-work list. Further, atleast since 1977, again with possibly one or two excep-tions, the Union did not designate a steward by name inlieu of an open call, but rather waited to see which list Ipeople would accept job referrals offered to them byvirtue of their location on the out-of-work list. In addi-tion, prior to 1983, there were far fewer travelers than in1983, thus allowing for greater control by Perkowski. Fi-9G C Exh 3 is alleged by the General Counsel to be a true and acomplete copy of the AGC-Respondent agreementfor 1982-1985 (SeeR Br 73) Although the copy in myexhibitsends at p 17, the entiredocument extends to p 64 I cannot account for how the truncated ver-sion came to be in the bound exhibits in my possession10 There is evidence that in 1977 and before Respondent may have oc-casionally used this procedureHowever, whether this earlier use waspursuant to a provision of the then existing collective-bargaining agree-ment is not clear It is also possible that in 1982 a man named Jerry Fitz-gerald and another person named Tarpenning may have been designatedstewards by name This possible exception to the Union's pre-1983 prac-tice cannot be ascertained with certainty, because neither person testifiedIf it occurred, the exception is not explained in the recordI iOpen call means when a contractor requests the Union to send aperson, for example three carpenters and two millwrights To accept thisopen call held 6 days a weekat 9 am,a person mustbe physicallypresent in the union hall at the time the job is announced Then Swarnerwould read the jobs available two times, followed by the first name onlist I-III until someone accepted the callnally, if not unheard of,itwas at least unusual prior to1983 for a large group of list I people to pass up anumber of jobs they believed to be shorter in durationthan another job they believed to be forthcoming andavailable to them as long as they waited it out.4.August and September 1983During the summer,itwas common for Respondent toreceive several telephone calls from individuals seekingwork, and from Carpenter and Millwright locals aroundthe country inquiring about the likelihood of work forthe approaching work year. There are discrepancies onwhat these callers were told. For example,RespondentwitnessAlbert Ivey,Respondent's assistant business rep-resentative since June, testified that Perkowski told himnot to encourage people to come to Fairbanks becausethere was not sufficient work for all.Perkowski, however, did not always follow his ownpolicies.In early August, for example,Perkowski re-ceived a telephone call from a man named Teachek.l2According to Perkowski, Teachek was the executive sec-retary ofthe IndianaCouncil of Carpenters. He askedPerkowski what job prospects looked like for the comingwork year. Perkowski responded that if it was like lastyear there would be good prospects for millwrights. Per-kowski had met Teachek about three times over theyears and knew him slightly. In any event, about 2weeks later Bohlen called,apparently as a result of whatPerkowski had told Teachek. Perkowski and Bohlenknew each other fairly well over the past 10 years,havingmet several times at various union functions.Bohlen told Perkowski that he was in a depressed areaand needed work for his men. Again, Perkowski an-swered in an optimistic tone,but with less than absolutecertainty.13 Basically,Perkowski repeated what he hadtoldTeachek before. No other Indiana business agentscalled.Neither Bohlen nor Teachek called more thanonce.No promises of employment were made. No dis-cussions of steward or foremen dispatches occurred.However, by the time Perkowski arrived back in Fair-banks about 27 August the 10 Indiana hands had arrivedand placed their letters of introduction (G.C. Exh. 7) onPerkowski's desk. Because of the high regard and respect12At p 10, fn 14 of his brief, the General Counsel faults Perkowskifor first denying any communication with Teachek and later admitted itAt Tr 325, the General Counsel first covered the Bohlen conversationwhen he askedQ Did you have anyfurtherconversations with anyone else inter-ested in their [Indiana hands]dispatch?Mr Teachet [sic] for in-stance9A. Did I have conversationQ YeahA. NoThe exchange is ambiguous because the witness may have interpretedthe question to be whether he talked to TeachekafterBohlenHe didnot, and I find no impeachment hereI IThere would have been no way for Perkowski to know for surewhat the jobs for millwrights would be like in the coming year Duringthe summer, Swarner and various contractor representatives had been at-tending a series of prejob conferences in Fairbanks to get a rough idea offuturemanpower needs in the coming work year However, the Unionhad learned in the past not to rely too heavily on the results of the prejobconferences CARPENTERSLOCAL 1243 (NORTHERNALASKA AGC)that Perkowski had for Bohlen,he was impressed by theIndiana hands.The Indiana hands were members of a pure millwrightlocal, that is a local whose membersdid only that typeof work.Other travelers,particularly those on list III,often came from a mixed local,that is, a local whosemembers did both carpenter and millwrightwork. Thelatter groupof millwrighttravelerswere checked moreclosely than the former because the mere membership inthe home local was not proofof theircompetency asmillwrights.On 27 August a meetingof all millwrighttravelerswas held.Those from pure millwrightlocals,including those from Indiana,were asked to and didsubmit to a tool check by Swarner.No deficiencies werefound in the Indiana hands.Concerning the others, whowere from mixed locals,Perkowski explained that inyears past there -had been some exaggeration of skills andexperience.Accordingly,he requestedthosewho hadnot done so in past years to obtain from past employers,home locals,or state certifying boards sufficientproof oftheir millwright journeyman status to permit Respondentto send them out on open calls. All or most submittedadequate documentation later.Meanwhile,on the same day,or a day or so later, Per-kowski alsomet privatelywith the Indiana hands.Spend-ing about 90 minutes with them,including both a groupmeeting and one-on-one,Perkowski formed certainmental impressions of them,which,when coupled withthe unsolicited letters of introduction and Perkowski'shigh opinion of Bohlen, caused Perkowskito refer theIndiana hands for employmentas furtherexplainedbelow.Respondent's out-of-work listsfor August (G.C. Exhs.14(a), (b), and(c)) and for September(G.C. Exhs.15(a),(b), and(c))were receivedinto evidence.The Indianahands signedthe list on 26 Augustand were near thebottom oflist III.Their names also appear on Septem-ber's list III.Accordingto Swarner,of theapproximate-ly 100 millwrights registered there wereabout 40 to 50on list I, 15 to 20 on list II,and the remainder on list III.The partiesstipulated that the Indiana hands receivedthe following dispatches as millwright stewards:(1)8/31-Kent Van DuynedispatchedtoArctic/Slope/Wright Schuchart (ASWS)(2) 9/2-BernardOppman dispatchedtoKiewit-Southern(3) 9/8-ChesterCiesielskidispatchedto Kiewit-Southern(4)9/12-John Bailey dispatched to HoustonContracting(5) 9/12-Nick Kalamir dispatched to Wismer &Becker(6) 9/26-ThomasBruzan dispatched to Wismer& Becker(7)9/16-Roy Langmandispatched to Price-CIRIThe parties also stipulated that two Indiana handswere referred as millwright foremen pursuant to namerequest by the employers:115(1) 9/14-P. David Maness sent to Wismer &Becker. [G.C. Exh. 8.](2)9/28-Dan Reynolds sent toPrice-CIRI.[G.C. Exh.9.] [R. Br. 159-161.]After designation,each of theIndiana hands selectedas stewardtoldPerkowski they had workedasmill-wrightstewardsbefore,either in Indiana or elsewhere inthe "lower48." They wereacquainted with millwrightjurisdictionand specificallythe "WhiteBook."In fact,no evidence was presentedto show thatthe Indianahands did not performtheir jobssatisfactorily.14Evidence was presentedthatsome list I members ofRespondentobjectedto Perkowski'sbenevolent treat-ment of the Indiana hands.For example,inmid-Septem-ber a member named JackMcGuirespoke up whileSwarner was conductinga jobcall asking why Indianapeoplewere being sent out as stewards when localpeople werequalifiedto takethose jobs.Swarner askedMcGuire not to disruptthe job call, but to speak to himlater.Swarner testifiedthat he didnot specifically recallMcGuire's outburst,but that McGuiredid not come upto him later.McGuire did not testify. Laterthat month,at a membership meeting,Umphenourcomplained aboutsteward selection.Someone elsepublicly accused Per-kowski of dispatching the Indiana hands as stewards forpolitical reasons.To this,Perkowski responded,"If thiswere so, I mustbe dumberthan a Pollack since none ofthem can vote." 1 sTo begin thefactsdirectlyrelating to the case, I notethe 23 Augustdispatch to Bechtelof Robert Lambert asmillwright foreman andfiveother persons.Respondentdid notinitiallydesignate anyone as steward becausetheywere from list II or IIIand Perkowskiand Swarnerwere not acquaintedwith them. A few days later, Lam-bert called Swarner,inquiringwho thesteward was.Swarner explainedthat the Unionwas waitingfor addi-tional job calls to theBechtel job,to have a wider selec-tion fromwhich to choose the steward. Lambert ex-plained that therewould beno morecalls to that job.Accordingly, Lambertrecommendedthat Perkowski ap-point a man named Jaques as steward,even though hewas unknown to unionofficials.Basedon the lack of areasonable alternative;Perkowski did just that.On 24 AugustSwarner appointed a man named GeneNickel as steward on anotherjob. Unlike Jacques, Nickelwas at leastslightly knownto unionofficials.However,because Nickeland the remaining millwrights were onthe job when the Unionlearned that no additional list Imillwrights were expectedto be dispatched,Swamer'soptions to name a steward were limited andNickel's ap-14During hearing, I sustained the General Counsel's objections to Re-spondent's evidence purporting to show that in some cases the Indianahands performed very well. The General Counsel contended that theissue was the state of Perkowski's knowledge prior to his selection of theIndiana hands.Although I have some second thoughts about those rul-ings,I affirm them now.15Umphenour is a political opponent of Perkowski's,having recentlyrun against him unsuccessfully in June 1984 for business representative.The political rivalry appears to have begun in 1977 when Perkowskicaused Umphenour's removal as steward.Then in 1978 Umphenour at-tempted to run against Perkwoski,but lost 116DECISIONSOF NATIONALLABOR RELATIONS BOARDpointment was not felt to be entirely satisfactory.NeitherJaques,Lambert,nor Nickel testified.Respondent had several other open calls between mid-to late-August, for post Sea-Lift jobs. The record showsthat contrary to past years, list I people were not accept-ing these jobs.Later evidence showed that most of themwere expecting opportunities with ASWS in what cameto be called the "big job." This project was expected tooffer jobs for several list I millwrights to last for severalmonths and in fact did open up in late September andearlyOctober.i 6 In late August,no one could be surewhen the"big job" would become available.Because of the above experience,Perkowski andSwarner decided to designate stewards in lieu of opencall pursuant to the clause in the collective-bargainingagreement referred to above.The firststeward so desig-nated was Jerry Fitzgerald, who did not testify. On 30August, Fitzgerald and three other millwrights were dis-patched on an open call to Price-CIRI.Not from Indi-ana, Fitzgerald was on list III of the out-of-work list andwas known by Perkowski to be dependable and reliable,based on his work on the North Slope the prior year. Al-though one or more other millwrights dispatchedthrough the open call to Price-CIRI were list I regis-trants, the General Counsel does not challenge this firstuse of Respondent's authority under the collective-bar-gaining agreement.a.The ASWS project (Van Duyne)On 31 August, the firstIndianasteward, Van Duyne,was designated steward by name at Perkowski'sdirec-tion.Two other persons were sent on that call: one,Harmon,on an open call, and the other,Jefferson asmillwright foreman,apparently requested by name. Per-kowski explained his choiceof VanDuyne in racialterms.It seems that Jefferson is black,and in the pastsome persons have objected to working with him on thatbasis.After talking to Van Duyne at the 90-minute meet-ing, along with the other Indiana hands,Perkowski de-termined that Van Duyne was not a bigot and could getalong with Jefferson. Van Duyne was also judged to beotherwise suitable for steward.The otherperson to goout on an open call was Stan Harmon,who like Jeffer-son, did not testify, and about whom little is known. Afew days later, additional men were sent to the ASWSjob on open calls. On 2 September,listI registrantsKrause and Hallman were dispatched and on 7 Septem-ber, list I registrants Robert Pugliese,Carpenter, andEvans were dispatched.None of them was made stewardto replace Van Duyne. Krause was not available whenVan Duynewas name-called as steward and Perkowskiexpected the job to be a short job. The job calls on 2 and7Septemberwere unexpected.Of the persons dis-patched,only Evans,Pugliese,and Hallman testified.Evans left the ASWS job about 16 September because hehad heard from the ASWS job superintendent that thebig job was coming into the hall.Regarding Pugliese, hewas an experienced foreman, with a valid first-aid cardand a former instructor in the millwright apprentice pro-16None ofthe Indianahands were dispatched to the "big job," butrather were sent to a series of smaller jobs of varying durationgram.He was also thought by Perkowski to be unquali-fied for appointment as a steward.He was described byPerkowski as a troublemaker and a big mouth.It is un-disputed that in his first dispatch in the fall to Kiewit-Southern Pugliese was rejected by the employer for un-known reasons.117RegardingHallman,Perkowski de-scribed him as a complainer and one who caredonlyabout accumulating sufficient hours for retirement. Hall-man had experience both as a millwright foreman andsteward, but had done neither for several years prior to1983.He was approximately 60 years old at the time inquestion.Like most list I registrants in 1983, Hallmanhad passed jobs and,after a short stint on the ASWSwithVanDuyne as steward,subsequentlywas dis-patched to the ASWS "big job."b.The Kiewit-Southern project (Oppman)On 2 September,Oppman was name-called as stewardto the Kiewit-Southern job. Sent along with him wereseveral other registrants including a list I man named Mi-chaelMcGovern.Once again the General Counsellaunches into a long defenseof McGovernto suggest he,rather than Oppman, should have been steward (Br. 70-72).McGovern was described by Perkowskias unreli-able; that is,McGovern had an unusal number of ab-sences and tardies and tended to leave a givenjob beforeitwas finished.18During his carpenter apprentice pro-gram,McGovern received a year's suspension. The Gen-eral Counsel concedes part of this (Br. 71):It is undisputed that he did have trouble,and wassuspended for a time as an apprentice for bad at-tendance at carpenter classes. But again,that was inhis carpentry apprenticeship-after which he wasreinstated,and later accepted into the millwrightapprenticeship class,from whichhe graduated atleast four years after these incidents.It is also undisputedthatMcGovernhad no prior experi-ence as a millwright steward,although he did serve as amillwright foreman for a time in the winter of 1982. Bythe fall of 1983, McGovern had only a single year's ex-perience as a millwright.In his testimony,McGovern described a satisfactoryrelationshipwith Swarner in the fall. Thus, on at leastthree occasions,McGovern requested from Swarner in-formation on the duration of possible jobs. The witnesswas looking for longevity. Swarner gave him all avail-able information stressing that the prejob conferenceswere frequently inaccurate.McGovern also recalledSwarner complaining to him that the failure of list I reg-istrants to take the short jobs was causing problems forthe Union. In fact, McGovern had been passing on jobs17 In his brief (Br 66-68), counsel for the General Counsel mounts avigorous defense of the competency and character of Pugliese Concern-ing the rejection of Pughese by an employer,this is characterized as a"red-herring " However, I regard his rejection as a degree of corrobora-tion of Perkowski's opinion18McGovern testified that due to personal reasons he left the Kiewit-Southern job on 20 January 1984 before the job had been completed Healso admitted leaving early on one or two other jobs as well In 1980,McGovern was fired from a job for missing work CARPENTERSLOCAL 1243 (NORTHERNALASKA AGC)as well, like all or most list I people. McGovern passedon jobs in the fall for personal reasons such as not likingthe place, his coworkers, or the employer. He wouldalso pass if he felt the job was too short.Finally,McGovern was asked at the hearing, in lightof his frequent questions to Swarner about the best andlongest jobs for which he might be eligible, why he didnot ask Swarner for an appointment as a steward.McGovern answered:Well, not the steward's job; [it] is not always themost desirable position to have, because you're notas easily to come and go [sic]. Like I say for per-sonal reasons,it's a bad thing to quit,or if I wantedto leave or something like that, or even if I wantedto change jobs in mid-stream and go look for an-other job, then it's-when you go on the job assteward, you go there because you're planning oncompletingthe job. You'regoing to stay with itfrom start to finish.Q. So you didn't raise the question of the stew-ard's job in August of '83,because asfar as youwere concerned it wasn't the most desirable job youcould get; am I right?A. Yeah. [R. Br. 1096.]In light of this testimony, it is unnecessary to explore a1977 incident described by Swarner in which McGovernwas removed from some apprentice work and then reas-signed to another job almost immediately as disciplinefor excessive absences. It is clear to me that based on thisrecord whether McGovern would have made a bettersteward than any Indiana hand is highly debatable.On 12 September, another group of dispatches weremade to Kiewit-Southern, including two list II regis-trants named Webb and Snipes. These two had been re-cently terminated from their prior assignment on theNorth Slope for poor work. Webb admittedin his testi-mony that the termination was justified and noted thathe had limited millwright experience. NeitherWebb,Snipes,nor the otherpersonsdispatched, Kelly describedby Perkowski as not wanting to be steward, Johnson,Van Sickle, or Larson were made steward. Of this groupof six men, only Webb testified, so it is difficult to makea valid evaluation of their credentials and experience andthen compare that to Oppman who also did not testify.In any event, in December while Oppman went onrest and recreation leave (R & R) for about 2 weeks,Roy Hoy, a witness at hearing, became steward. WhenOppman returned from R & R, Hoy continued to besteward and Oppman was laid off in January.Unlike all or most other Indiana steward appointments,Oppman from list III was replaced by Hoy, also from listIII but not from Indiana. This was unusual because Per-kowski and Swarner both testified that all Indiana stew-ard appointees were told that their appointment was onlyuntil a satisfactory list I person was on the job, in whichcase they would be replaced as steward. Moreover, therewere apparently at least two list I persons on the jobwhen Hoy took over: McGovern and A. J. Pugliese(brother of Robert Pugliese). The latter did not testify soitisnot certain he was still there in December. The117answer to this seemingly uncertain turn of events wasprovided by Swarner. On one of his frequent visits to theNorth Slopearea in thelate fall, he had dinner withGeneral Foreman Gross who was responsible for theKiewit-Southern job in question. According to Swarner,Gross requested that neither McGovern nor Pugliese bemade steward. Rather, Gross requested that Hoy bemade steward.Swarner agreed to this and to a degreeHoy corroborated this account of Swarner in his testimo-ny, saying that Swarner gave him this explanation as thereason Hoy was replacing Oppman. Because Gross didnot testify, I again credit the Union's explanation for itseactions.c.The Kiewit-Southern project (Ciesielski)As noted above Ciesielskiwas designatedsteward byname and sent to a Kiewit-Southern project on 8 Sep-tember.About 10 November,witnessWayneEvans, a list Iregistrant, replaced Ciesielski on a Kiewit-Southern job.Evans was dispatched on an open call on 20 September.While on the North Slope,Evansroomed with GaryCarlson, another witness at the hearing. Carlson, a fore-man on the job in question, had testified that he waspresent when Swarner allegedly said to Ciesielski that hewas being replaced as steward in order to save the jobfor a list I person. Allegedly, Swarner continued bysaying that the favor would have been repaid and it hadbeen good luck for Ciesielski that year. This conversa-tion was not reported to the Board agent who took Carl-son's affidavit. Further, contrary to Carlson's testimonythat he mentioned this conversation to his roommateEvans, Evans testified that Carlson did not do so. I notethat Carlsonwas aclose personal friend of Umphenour'sand went on a fishing trip with him in early August. Fi-nally, Swarner denied making the statement in question.For all the above reasons, I do not credit Carlson's testi-mony regarding the alleged remark of Swarner.Evans was on R & R when he was called by Swarnerto say that on his return he would replace Ciesielski. Al-though Evans did not ask to be steward, he saw nothingunusual in his being named as replacement steward.Evans himself had been replaced by others about 10-15times.20The rationale for all this as provided by Per-kowski revolved around Carlson's desire to lay offEvans. By making Evans a steward, he was given morejob protection than he would have otherwise had. Short-ly after being replaced, Ciesielski was laid off.19The GeneralCounsel states(G.C. Br 73), "Let's faceit.Swarnerappointed Hoy because Hoy had established some pull withDan Gross,one of the standard foremen group,and Swarner wanted to keep Grosshappy-even at the expenseof job security for McGovernand Pug-liese. . . .Like the rest of thiscase,Hoy forOppman was aboutpower-not principle." Even when measuredby the frequent hyperboleof lawyerslitigating cases,this statement seems notjust farfetched, butcompletelyunsupported by the record.Perhaps ifGross hadbeen calledas a witness, the questions raised by the General Counsel could havebeen answeredAs the recordstands,however, the General Counsel isengaged only in idle speculation.20 Similarly,the General Counsel witness Carlson saw nothing unusualin having Ciesielski replace temporary steward Mayers or Evans replaceCiesielski. (R. Br. 607.) 118DECISIONSOF NATIONAL LABOR RELATIONS BOARDd.TheHouston contractingproject (Bailey)On 12 September,JohnBailey was designated stewardby name and sent to the Houston contractingproject. InlateNovemberor early December, Ed Perkowski Jr., alist I registrant who did nottestify,replaced Bailey assteward at Houston.PerkowskiJr.was theson of Per-kowski Sr.,Respondent's business representative.Shortlyafter this replacement,Baileywas laid off and leftAlaska.e.TheWismer andBecker project (Kalamir andBruzan)The fatesof Indiana Stewards Kalamir and Bruzan areintertwined in an unusualway. The formerwas dis-patched as steward to Wismer and Becker on 12 Septem-ber.As explained by Respondent'switnessesEdwinTreece,Swarner,and others,here is what happened:Treecewho is not connected to Respondent was theWismer and Becker millwright superintendent during thetime in question.A short whileafterKalamir beganworking,Treece anticipated splitting his crew in half dueto expected additionalwork.Kalamir'swork had beenimpressive enough thatTreece initiatedthe contact withSwarner to request permission to promote Kalamir toforeman in the new crew.Swarner assentedto this.Bruzan was then designated as steward and sent withWebb and Snipes,who had been terminated from a priorjob on theNorth Slopefor incompetency. Bruzan re-placed Kalamir as steward.However,Kalamir was nevermade foreman because asecond crewwas never formed.The reason,accordingto Treece,was the unusual natureof the NorthSlope work:the anticipated upsurge simplynever materialized.By late October,Kalamir,Bruzan,Webb,and Snipes were all laidoff by Treece.By late November and December, Treece noted thatthe work for which he wasresponsiblebegan to pick upand he requested Kalamir back.However,Swarnerstated this was not possibledue to thepriorities on theUnion'sout-of-work lists.By thistime,Kalamir mayhave left the area.Treece completedhis testimony by noting the addi-tional extraordinary nature ofthe fall workseason in thenumber of list I employees who were passingjobs, in-cluding hisproject atWismer and Becker,awaiting the"big job"to open up.f.The Price-CIRI project (Langman)On 16 September,Langman was designated stewardby name and sent toPrice-CIRI. One of themen dis-patched on an open callon thesame day to the samecontractorwas list III registrantCharlesMyers. Eventhough he was on list III, Myers had passed some jobs,in one case because thejob was too short and,in anothercase,because he did not like the company. The Price-CIRI job lasteduntilmid-November andLangman waslaid off a week later.Among themillwrightsdispatchedwith Langman andMyersto the Price-CIRI job wereTarpenning andAdams. About 3 weekslater,additional millwrights weredispatched on open call:Coggeshalland Hoveden (10October),Montag andRoberts (12 October),and Sho-butte and Wilson(dispatch date unknown).Of these menonly Shobutte was a witness and he was called to rebutthe testimony of Perkowski about Shobutte's experienceand qualifications.Perkowski had testified that Shobuttedid not have enough recent millwright experience andhad suffered a leg injury and therefore was not suitablefor appointment as a steward.Shobutte credibly testifiedthat since 1980 most of his work had been millwrightwork.2tAlthough the others did not testify,Perkowskiand Swarner alluded to some in their testimony aboutwhy they believed them to be unsuitable for appointmentas stewards.Regarding Tarpenning,he was said to be inhismidseventies and someone who told Perkowski thathe did not wish to be a steward.22 Roberts was also saidtobe ofretirement age and uncertain availability.Swarner and Perkowski both testified they were not ac-quainted with Adams and knew nothing about him, al-though Perkowski did now know Coggeshall.Finally,Montag apparently had two jobs on the North Slope in1982, but again was not thought to be more suitable forsteward than Langman.g.The two foremen dispatches (Maness to Wilmer andBecker, Reynolds to Price-CIRI)I turn now tothe two foremendispatches and beginwithManess,who wasrequestedby Wismerand Beckerpursuantto Perkowski's recommendation. Swarner hadinformed Perkowski that the contractorwas looking fora first class foreman who was capable of being elevatedto general foreman.The job wassupposedto last for 3or 4 months.In fact,according to Treece,Manessworked until April 1984 whenhe waslaidoff.Per-kowski recommended Maness because he had prior expe-rience bothas a foreman and general foreman,and hadbeen a memberof the Union for 26 years, yet was com-parativelyyoung and seemed very competent.By comparison,Reynold receiveda much less desira-ble assignment.Dispatched to Price-CIRI on 28Septem-ber,Reynolds had been recommendedfor what was ex-pected to be only ashort assignmentand which, in fact,lasted about2 weeks. The short assignmentcaused Reyn-olds to losehis place on list III.Perkowski felt thatmany registrants,particularly those on listI,would nothave been willing to pay that price.According to Perkowski,only a few persons,in his es-timation,would havebeen recommendedasmillwrightforeman over Manessand Reynolds. They were list IregistrantsMosher (who could not be reached),Hintz(who was stipulatedto be unavailable due to illness), andMorang(who could not reached);list II registrant Foster(who told Perkowskithat he was seeking work outsidethe confines of the hiringhall);and list III registrantKelly (whowas former business agentfrom Arizona, andwho, due to advancedage, desiredonly to accumulate21 In surrebuttal, Perkowski came back to say that he stood by his pre-vious assessmentof Shobutte, based on Shobutte's work records in theunion office.22 The General Counsel contends (Br. 33) that Tarpenningwas name-called as steward in 1982 for the big job of that year. As I noted above,in light of the General Counsel's failure to call Tarpenningas a witness, Iput little credence in the purported inference that is sought to be raised. CARPENTERSLOCAL 1243 (NORTHERNALASKA AGC)some work hours without confronting hassels or head-aches).None of these persons testified,so there was nodirect rebuttal of Perkowski's assessments.Perkowski provided examples where he had occasion-ally recommended to contractors who asked him thatthey request as foreman registrants from other than list I:for example,Foster on two occasions when he was onlist II or III andT.McGuireonce when he was on listIII.Neither of these persons testified.I turn now to discuss the issues raised by this case.B. Analysis and Conclusions1.The deferral issueOf all the issues presented by this case,the deferralissue is the easiest to decide.I covered the matter oncein a decision on Respondent'spretrialmotion to defer(G.C.Exhs. 1(v), 1-2). As I did before, I deny themotion.It is unnecessary to repeat my analysis, because Iincorporate my prior ruling by reference into this deci-sion.It suffices to say that the interest of Charging Par-tiesDetweiler and Umphenour are patently adverse toRespondent's.Accordingly,deferral is inappropriate. 232.The designation of the Indiana stewards by namea.Themissing witnessesThroughout"The Facts"portion of this decision, Ihave noted time after time the absence of those personswith the most knowledge about what occurred here. Irefer not only to Indiana hands Bohlen and Teachek, butother key players such as Fitzgerald,Nickel, and otherswhose names need not be repeated here.24 Respondenturges(Br. 24,fn. 5) that it would be appropriate for meto draw an adverse inference at least to the Indianapeople.Thereisno merit to this contention becausethese persons were equally available to both parties.25Indeed,atRespondent's request,we were prepared toresume thehearing in Chicago,Illinois, at one point, sothat Respondent could call at least certain of the Indianawitnesses.Respondent withdrew its request and the Chi-cago segmentof thecase was canceled. I must assumethat the change of plans occurred purely and simply as amatter of Respondent's trial strategy.However, for methe matter is not ended merely because an adverse infer-ence is not appropriate.It is likely that the General Counsel is in possession ofstatements taken by its agents from the Indiana residentsand other key persons not called.Thesestatements maycontain material exonerating Respondent.Of course, to adegree, this problem exists in all cases where the GeneralCounsel declines to call witnesses who have been previ-ously interviewed by its agents and who gave writtenstatements. Seldom,however,are the witnesses so cru-23Hendrikson Bros.,272 NLRB 438 (1984);see alsoNLRB v. IronWorkers Local433, 767 F.2d 1438(9th Cir.1985);Teamsters Local 519(Rust Engineering),275 NLRB 433, 440 (1985).24 Charging Party Umphenour was not called, and it is now clear thateven under the General Counsel's theory,he would not be entitled to anyrelief.80 SeeNLRB v. Massachusetts Machine & Stamping,578 F.2d 15, 20(1st Cir.1978).119cial to a fair resolutionof a controversy,as the Indianawitnesses in this case.Even if Respondent had calledthem,itmay not have been entitled to the witness state-ments-assuming there are statements.Whether Re-spondent would have been entitled to see the statementsneed not be decided now.The central point is simplythat although no adverse inference can be drawn, and nopersonal criticism of counsel for the General Counsel orhis trial strategy is intended,the absence of so many keywitnesses in this case must be noted and deplored.b.Thequestionof motivationShortly after this case began,I raised the question ofmotive,calling it a"missing link."In response to thisworry,the General Counsel assured me that my concernwould be satisfied(R. Br. 354-355).Charging PartyDetweiler testified that he believed Perkowski was mo-tived by a desire to advance himself in Alaska union pol-itics.As a basis for this conclusion,Detweiler relied ondouble or triple hearsay.Although this aspect ofDetweiler's testimony was so incredible,itwas self-im-peaching,on more than one occasion,the General Coun-sel specifically disavowed this portion of Detweiler's tes-timony. (R. Br. 1021-1022, 1647.)I turn now to counsel for the General Counsel's briefto identify what he believes Perkowski'smotive was. Atpages 15-16 of the brief, we learn that evil motive inhiring hall case is common,or inherent in the UnitedBrotherhood of Carpenters: to discriminate against politi-cal opponents in the Union.At page 17,we learn thatmotive was to feed Perkowski's insatiable ego by demon-stratingunlimited power.At page 44, we learn thatmotive was to help out the Indiana hands and save face(in light of Perkowski's promise to Bohlen to get themjobs).Finally,at page 75 of thebrief,the General Coun-sel confesses:Earlier, some possible explanations of the real moti-vation for Respondent's actions have been suggest-ed, though, in that those motivations,ifproperlyguessed at,restwithin the hearts of Ed Perkowskiand Donald Swarner,there is no direct means ofproving that they provide the real explanation.Thus, counsel for the General Counsel is ultimately re-duced to inferring an illicit motive from what he believesto be a weak and improbale defense.In discussing the existence of plausible motive in thiscase, I note that all or most cases dealing with the oper-ation of an exclusive hiring hall concern discriminationin favor of members and against travelers.26 Here, theclaim is that unlawful preference was given to travelersand against members.Thus,the General Counsel termsthe case "somewhat unique." (Br. 12.)It is more thanthat,it is extraordinary,implausible, and incredible. -26 See,e.g,IronWorkers Local Ill (Steel Builders),274 NLRB 742,745 (1985);NLRB v.LongshoremenILWU Local 13,549 F.2d 1346, 1353-1354 (9th Cir. 1977), cert denied 434 U.S. 922 (1977);NLRB v. ElectricalWorkers IBEW Local 453,668 F 2d 991, 994 (8th Cir. 1982);PlumbersLocal 403 (Pullman Power Products),261 NLRB 257, 266 (1982), enfd 710F.2d 1418, 1419 (9th Cir. 1983). 120DECISIONSOF NATIONALLABOR RELATIONS BOARDIf Perkowski granted unlawful preferences to the Indi-ana hands,he would not only alienate his own members(concededby G.C.Br. 15) including his own son, but sofar as this record shows, receive no tangible rewards inreturn.Moreover,with one or two exceptions,the Indi-ana hands returned home by the end of the year,leavingPerkowski and Swarner to continue running the hiringhall and to answer to their membership for what theydid. There was no evidence of loss of Respondent juris-diction as a result of Indiana stewards.If Perkowski hadmade wrong judgments in selecting the Indiana hands asstewards,Respondent's future welfare may have been ir-reparably damaged.27Moreover,there was evidence thatPerkowski's steward and foreman designations had beenapplauded by contractors.For example,Kalamir was tobe promoted to foreman,but for an unexpected reduc-tion in work. Maness worked untilApril 1984.In sum,therewas evidence that the Indiana hands were fullyqualified for the job of steward.Yet to a certain extent,that the Indiana hands mayhave done a good job is not relevant to the central ques-tion of motivation.The Board has stated that:[I]t is not necessary to show motivation where theUnion . . . departs fromitslawful contractualhiring hall rules and the admitted standardsof refer-ral in denial of employment.Such action,standingalone,isdiscriminationwhich inherentlydiscour-ages[sic] union membership.28Assumingwithout fording thatthe Board's statementsapply to steward and foreman designations like that inthe present case,I concludethat theissue of Respondentmotivation is unsettled to say the least.However, be-cause it is unnecessaryto prove specificunlawful motiveif the evidence otherwise showsthe Unionviolated theAct, Icontinuefurtheranalysis.c.Respondent statementsBoth Perkowski and Swarner are alleged by witnessesto have made certain statements,which if credited wouldsupport the General Counsel's case. I have discredited,above,certain testimony that Swarner made a statementregarding the repaymentof a favor, but thereis evidenceof additional statements.Thus,Swarner is alleged tohavemade another in-criminating statement.Accordingto witnessRobert Pug-liese,he asked Swarner at a Septemberjob call whythese people were beingdispatched (reference to Indianahands),Swarner allegedlyresponded, "to keep the An-chorage hands from goingtowork." The only otherperson to hear the alleged remark was a man namedRedstormwho did not testify.Pugliese, a political oppo-nent of Perkowski's did not understandthe remark, butrequestedno clarification.Pugliese did not mention the27The selection of Ciesielski to replace temporary steward Mayerswas particularly based on the need to protect Respondentjurisdiction onthe NorthSlope.SeeCarpenters Local 1243 (Artic Slope),240 NLRB 1118(1979).28PlumbersLocal 598 (Columbia Contractors Assn.),250 NLRB 75, 83(1980).remark in her statement to the Board agent and Swarnerdenied making the statement.I credit Swarner's denial.The statement simply doesnot add up and the General Counsel does not appear toclaim in her brief that Perkowski favored the Indianahands to retaliate against the Anchorage people. Therewere several Anchorage persons seeking work throughRespondent's hiring hall during the time in question. Allor most of them were registered on list II and all or mostreceived dispatches.There was evidence of animosity be-tween Perkowski and Bill Matthews,the business repre-sentative for Local 1281,based in Anchorage.Perkowskiclaimed that Matthews had written inaccurate letters ofrecommendation on his members,had worked "scab"(i.e., nonunion) in recent times, and was inexperienced inhis job.On top of everything else, Matthews'assistantbusiness representative had filed Board charges againstRespondent(R. Exh.17).Respondent,for its part, filedcharges against Local 1281.Neither case resulted in acomplaint.89If Swarner was not repaying a favor or attempting tokeep the Anchorage hands from going to work,then therationale provided by witness John Mayers is still an-other possibility.According to Mayers,who was re-placed as steward by Ciesielski,he had a conversationwith Swarner on the Slope about a week after Ciesielskireplaced him.When he asked Swarner why he was beingreplaced,Swarner allegedly replied they had made acommittment and they had some good mechanics (mill-wrights)and men who understood union contracts andthe only way they could get them out was to make themstewards.On cross-examination,Mayers testified he didnot mention Swarner's statement to the Board agent nortellanyone else what Swarner allegedly said.Swarnerdenied the remark and I credit his denial. Further, evenifmade,the statement is ambiguous.Another remark at issue is alleged to have been madeby Perkowski.According to Allen Verdugo,a witness atthe hearing,Perkowski was confronted in the union hallby someone who asked him why list III people werebeing sent out as stewards.Perkowski allegedly repliedthat he would send out anyone he wanted to send outand that it was up to him as business agent of the local.Then Perkowski allegedly made an apparent reference toa prior Board case that Respondent had won,by sayingthat there was trouble before and that he had won so donot make waves.The witness reported a second remark by Perkowskiallegedly made in the presence of Swarner at a meetingof out-of-town millwrights in September.Allegedly, Per-kowski stated to the several millwrights present that ifany traveler made trouble,he could go ahead and givecarpenters 8 hours of schooling as millwrights and noneof the travelers would get to work.Witness William Peale also reported a remark made byPerkowski to the effect that he could dispatch anyone hepleases.Both Peale and Verdugo are potential discrimin-atees in the present case, having filed charges against Re-19Matthews testified in rebuttal, and I credit his denial,that heworked scab or that he was inexperienced in his job.I also find the entirematter to be collateral to any central issue in this case. CARPENTERSLOCAL 1243 (NORTHERNALASKA AGC)spondent,but then unlike Detweiler and Umphenour, notappealing the initial dismissal.Respondent urges me todiscredit this testimony(Br. 17).However,even thoughPerkowski denied the remarks in question,I find that theremarks were made and credit the General Counsel'switnesses.Although consistent with the General Coun-sel's theory of abuse of union power,Perkowski's re-marks are also consistent with a cranky and irascibleperson under the gun from desparate men seeking work.When evaluated in the overall context of this case, I findthe remarks are of little help to the General Counsel. s oIn conclusion,Inote that Perkowski allegedly toldCarlson that if he desired to work,he should clear hisbook into Respondent.If he did not do so, Perkowskicould make it hard for him to find a job.I credit Per-kowski's denial of this remark.No one else testified thattheywere so threatened.a 1Furthermore,there is noclaim in this case of discrimination against nonmembers.Indeed,the reverse is alleged:Discrimination againstmembers in favor of nonmembers. Finally,witness Iveytestified to Respondent's usual policy of not encouragingpersons to transfer their books into Respondent,becausetherewere no guarantees of work even for longtermmembers, let alone persons from out of State.d.Decision concerning Indiana stewardsStewards are employees'immediate contact with aunion and are the"statutory bargaining representative onfront-line labor relations."GeneralMotorsCorp.,218NLRB477 (1975),enfd.535 F.2d 1246 (3d Cir. 1976).Accordingly,stewards play a vital role in the collective-bargaining process at the local level, including policingemployer compliance with the contract and providing in-formation and advice on working conditions and rightsto employees.Aeronautical Industrial DistrictLodge 727 v.Campbell,337U.S.521,527,528 (1949);AnnaM.D'Amico v.NLRB,582 F.2d 820,825 (3d Cir. 1978).In analyzing the issue presented,I begin with the caseofCarpentersLocal 1243,240 NLRB 1118, decided bythe Board on 1 March 1979.32Therethe Board affirmedthe decision of the administrative law judge to dismissthe complaint against the union. This case is importantbecause it involved the same Respondent as the instantcase and a very similar issue,the preferential dispatch ofstewards to jobsites in Northern Alaska.In dismissing30 Perkowski was given to the making of flippant and perhaps outra-geous statements.Note his"dumber than a Pollack"remark reportedabove.He also could be serious and benevolent For example,Respond-ent witness Gary Slay,a carpenter,reported that Perkowski told him andPugliese that list III people were being sent out as stewards because noone else wanted to take the jobs. General Counsel witness Pugheseagreed on the substance of Perkowski's answer,but, contrary to Slay,said it was Slay who made the inquiry.Slay said Pughese had. Finally,General Counsel witness Robert Eager, a list III registrant in the fall,who never received a dispatch, testified that in mid-October Perkowskimade telephone calls all over the country,trying to get Eager a job. Thisunsolicited effort was not successful.a' Swarner is also alleged to have recommended to Eager that he puthis book in Respondent Union Eager did so shortly after signing list III,but he received no dispatches through October when he left.I creditEager's testimony here,but find it has no effect on the present case.asDuring hearing,the General Counsel characterized this importantprecedent as "an unfortunate result." (R. Br. 1217.)121the case, my colleague, Judge Shapiro, made these find-ings:I find that. . .in referring Coates and DeFoor [asstewards],Respondent acted here in furtherance ofa valid statutory objective of providing effectivecollective-bargaining representation for the benefitof all unit employees and that any discriminationcreated by the Respondent's conduct is simply anincidental side effect of this more general benefit ac-corded to all employees. . . .I find that[Respond-ent] did not violate Section 8(b)(1)(A)and (2) of theAct.The instant case appears to me to be stronger for Re-spondent thanCarpentersLocal 1243,supra,because hereRespondent was acting pursuant to specific authority ne-gotiated by Swarner for the 1982-1985 agreement and al-lowing Respondent to designate stewards by name to fillan opencall. (G.C.Exh. 1(m),attach 7 quoted in sec. 3of the Facts,above.)33Even when the union acts to enforce a steward prefer-ence clause, however,the union's reasons for its stewardappointments must be closely scrutinized to determinewhether the union's actions were arbitrary, invidious, orirrelevant to legitimate union interests.34The reasons for 'Respondent'sactionsmust be re-viewed in light of additional Board precedent. For exam-ple, inPlumbersLocal 40 (Mechanical Contractors Assn.),242 NLRB 1157, 1163 (1979), the judge stated:A widerange of reasonableness must be alloweda statutory bargaining representative in serving theunit it represents,subject always to complete goodfaith and honesty of purpose in the exercise of itsdiscretion.FordMotorCompany v.Huffman,345U.S. 330,338 (1953).Thusit is not every act of dis-parate treatment or negligent conduct which is pro-scribed bySection 8(b)(1)(A), but onlythose which,because motivated by hostile,invidious,irrelevant,or unfair considerations, may be characterized as ar-bitrary conduct.35Both the General Counsel(Br. 21, et seq.) and Re-spondent (Br. 48) direct my attention to a trilogy ofcases:Painters District Council 2(Paintsmiths),239 NLRB1378 (1979),enf. denied620 F.2d 1326 (8th Cir.1980);TeamstersLocal 959(Ocean Technology),239 NLRB 1387(1979); andCarpentersLocal49 (Scott & Duncan),239NLRB1370 (1979). The GeneralCounsel purports toas In its pretrial motion to dismiss,Respondent argued that CarpentersLocal Union 1243 was res judicata of the issues in the present case. Ireject that argument now as I didbeforeHowever,the case is compel-ling precedent,which cannot be ignored34 SeeAshley,Hickham-UhrCo., 210 NLRB 32 (1974)ss Sec.8(b)(1)(A) of theAct makes it unlawful"for a labor organiza-tion . . . to restrainor coerceemployees in the exercise" of their organi-zational rights.This section also imposes on any union that enjoys exclu-sive recognition the duty of fair representation of all unit members.VacaY.Sipes,386 U.S. 171, 179 (1967) Sec.8(b)(2) prohibits a union fromcausing or attempting to cause an employer to encourage union member-ship by discrimination in hiring, firing,or terms and conditions of em-ployment,with limited exceptions not relevant here. 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDdistinguish the cases and Respondent purports to applythem to the instant case.I have reviewed these cases and find them to be, likeCarpenters Local 1243,directly applicable to the presentcase.However, other than reflecting the line of Boardprecedent allowing the Union broad discretioninmakinggood-faith appointments of stewards of its own choosing,the cases add little to what has been already stated.Thus, in utilizing the steward preference clause here, theUnion did no more than act within its lawful discretionto designate a steward by name in place of another em-ployee who would otherwise have been entitled to thereferral, and there is no presumption of illegality.36Before turning to examine Respondent's rationale forappointing the Indiana hands as stewards, I note onefinal proviso. I reject Respondent's broad assertion (Br.49) that the Board will not secondguess aunion's deci-sion to invoke its contractual right to designate stewards,nor the selection of its particular choices for those desig-nations.To adopt Respondent's assertion would be topermit a union to designate stewards for any reason evenif arbitrary; not so.37I find that Respondent's reasons for acting as it did inAugust and September were adequate.(1) The number of travelersRegisteredon lists II and III, the travelers during thetime in question were greater than in past years. Many ofthe persons were unknown to Perkowskiand Swarner.They frequently came from mixed locals from the"lower 48" so it was difficult to verify even their workcredentialsand experience,not to mentiontheir priorsteward experience.It is true the Indianahands werealso travelers and unknown to Perkowskiand Swarner aswell.However, they had unsolicited letters of introduc-tionwritten by someone Perkowski knew and respected.The lettersmade no mentionof prior steward experi-ence,but in the experience of Perkowski, good foremenusually made good stewards. The only other letter of in-troduction was written on behalf of Webb, from an An-chorage local. As reflected above, Perkowskiwas enti-tled to treatWebb and the letter he brought with himwith considerablyless deferencethan he accorded theIndiana hands.(2) The positiveimpressionmade by theIndianahands on PerkowskiAs noted above, Perkowski Interviewed the Indianahands for 1-1/2 to 2 hours before any were designated asstewards. He was favorably impressed. Because none of36 SeePileDrivers Local2375(OffshoreWelding),267 NLRB 320, 323(1983)31 See,e g, and compareDrivers Local 282 (Explo, Inc),229 NLRB347 (1977) (The Board found 8(b)(1)(A) and(2) violationswhen theunion's business agent conferred a steward position and concomitant su-perseniontyon his son-in-lawThe reasonfor theappointment was toreward a member of his familyand to retaliate against certain employeesof the company for their protected activities)See alsoPatternMakers(Michigan PatternMfrs.Assn), 233 NLRB 430 (1977). (Unionappointspresent and former officersas stewards,but theyperform no stewardfunction at plant )them were called as witnesses, it is difficult not to creditPerkowski in this regard.38(3) Passingshorter jobs to wait for the "big job"If there is any factor supported by substantial evidencein the record, this factor qualifies. Many or most of theGeneral Counsel's own witnesses were passing jobs. Thepractice involved primarilylistIregistrants, but evensome from lists II and III were passing jobs. A variationof the practice involved accepting a shorter job, thenleaving early in order to save one's position on the out-of-work list and attempt to receive an open call to thebig job coming up. Because the Union attempted toavoid designating any one steward who would notremain for the duration of the job, they were entitled tofully consider what the List I registrants were doing insupporting the Indiana hands or stewards. (None of theIndiana hands left their jobs early.)As late as the hearing, many of the General Counsel'switnesses were unwilling to say they would have accept-ed a steward appointment if offered. Perkowski knewmost of them would not. Further, I find no duty on Re-spondent to solicit persons to be stewards or to initiatequestions regarding past steward experience. None of theIndiana hands were queried about their past steward ex-perience. Rather, to the extent the obligation exists, theregistrant is required to convey to Perkowski that he de-sires to be appointed as steward. I am not aware that anyperson involved in this case so indicated.Due to the passing of jobs, Respondent was able todemonstrate that persons qualified to be stewards werenot available. Conversely, if available, Respondent wasable to show why it considered the persons unqualifiedor undersirable for appointment as stewards. I will returnto this point below to discuss certain specific personswho testified.The primary reasons given by the Union for acting asitdid cannot be separated from surrounding facts andcircumstances, which confirm and corroborate these rea-sons.For example, as I discussed above, the GeneralCounsel failed to present evidence showing clear motivefor Respondent's actions.Furthermore, at no time did the Union attempt to con-ceal its actions. By announcing the designations of theIndiana hands as stewards to the assembled workers atjob call, and in the case of the two sent out as foremen,posting on the bulletin board the Company's letter re-questing eitherManess or Reynolds, the Union musthave known that some would complain, and they did.However, the mere making of complaints by someproves nothing in this case. In this respect I note that theout-of-work lists were available at all times for examina-tion and there is no claim that any individual was deniedaccess.38 The General Counsel contends that Perkowski's testimony is "pre-posterous" (Br 15) that, in a meeting of 60-90 minutes,he was able tobecome well-enough acquainted with the Indiana hands that he could fitthem into particular situationsApart fromthe fact that Perkowski'smeetingwas only a single factor of several he relied on (e g, the lettersof introduction, respect for Bohlen, etc) how can I find impeachment ofPerkowski's testimony without seeing and hearing the Indiana hands CARPENTERSLOCAL 1243(NORTHERNALASKA AGC)Also, concerning the ASWS, big job,which all ormost list I registrants were trying to secure,no Indianahands were dispatched there.No one was designatedsteward by name because Perkowski knew that he wouldbe able to choose from list I persons on the job,as manyof them had been waiting for thisvery job.The firststeward was Roy Barnette,a temporary steward whobecame foreman shortly after arriving on the job. Bar-nette passed the job to Stevens, also temporary. Barnettedid not testify,but Stevens did. He was a temporarysteward until replaced by a man named Yinger who didnot testify.39The circumstances regarding the stewardappointments here seem perfectly consistent with Re-spondent's version of events.Finally in appendix 2 to his brief,counsel for the Gen-eral Counsel lists 43 persons who were described in testi-mony as either unqualified or unavailable for designationas stewards.40 There are some conflicts in the testimonyprovided by Perkowski and Swarner,over the severalmonths that this case continued.Despite the hazards caused by so many missing wit-nesses,Iwill review the 14 General Counsel witnesseswho did testify in his case-in-chief to see whether thereis any credible evidence of better qualification for stew-ard, to support the General Counsel's theory of arbitrari-ness.Some of these witness have already been discussedabove.Thus, I find that Perkowski need not be faultedfor not choosing Robert Pugliese,McGovern,Webb, orCarlson. The others who testified may be reviewed brief-ly.Regarding John Mayers,both Perkowski and Swarnertestified that the primary reason he was replaced by Cie-sielskiwas because he was not forceful enough in pro-tecting Respondent's jurisdiction.Mayers, a list I regis-trant,was dispatched on an open call to the Kiewit-Southern job on 23 August.Carlson, who later becameforeman,and a few others went along.No one was des-ignated steward by name nor otherwise selected by theUnion.Accordingly, Mayers was elected steward by themillwrights then on the job.When the witness calledSwarner at the hall, Swarner expressed no objection orreservation to him regarding his election. Approximately2 or 3 weeks after Mayers was elected steward and hadbeen functioning as such,Ciesielski and Tessener arrived.The former said he was the new steward. Allegedly,Swarner told Mayers a short while later that Ciesielskiwould be laid off soon and Mayers would be made stew-ard again.When this did not happen,Mayers neverasked for an explanation.Mayers had prior millwright steward experience ontheNorth Slope.There is conflict about whetherSwarner told him immediately during the first postelec-tion telephone call that his appointment was to be tem-porary only.The Union never did send a steward's letterconfirming his appointment,a fact which tends to sup-portSwarner's version.There is no evidence that09 On this job,like the job involving Kalamir,there were initially twostewards,Yinger and a man named Cable.This happened because theUnion expected two crews to be set up,but the work simply did not con-tinue at the expect level.Cable did not testify.40 Appendix omitted from publication123Mayers did not perform his job satisfactorily and thesame can be said for his replacement,Ciesielski.The dif-ference was that the latter had the confidence of Per-kowski and Swarner,whileMayers did not. Finally,Carlson and Evans,among others,both confirmed intheir testimony that the sudden replacement of stewardson the North Slope was not unusual.Witness Allen Verdugo was a list III registrant higheron the list than the Indiana hands.A member and officialof a Phoenix,Arizona local,Verdugo had experienceboth as a millwright steward and millwright foreman, al-though not on the North Slope.The prior year, 1982,was the first year that Verdugo had registered with Re-spondent's hiring hall,but he received no dispatches. In1983,Verdugo received only a single dispatch of about3-4 days.I have not credited portions of Verdugo's testi-mony referred to above.However,I see no reason tosuspect that Verdugo was not qualified to be named amillwright steward.Although he had filed a charge withthe Board against Respondent,and although he was con-fused as to the dates of a fishing trip with Umphenour,these matters do not impeach his apparent potential as amillwright steward.Of course,itshould be noted thatVerdugo never told anyone in the Union about his priorsteward or foreman experience and no one asked himabout it either.So what is apparent to me is a simplejudgment call of one list III person for another, whenthe one selected came highly recommended by a highlyrespected source.Another potential discriminatee in this case is WilliamPeale,a witness at hearing.A member of a contingentfrom Anchorage,Peale signed list II on 9 August thenreturned to Anchorage. (Note:No one can accept a dis-patch unless he is present at job call).Peale returned on29 August,then left again to return about 7 September.On 4 October,the witness left the area for the third timeand returned to Anchorage. The last week in October,Peale returned to Fairbanks for a day or two, then leftfor Anchorage for the last time.Peale reported that he had worked as a millwrightsteward before, though not in Alaska.Like the prior wit-ness, there is no evidence to suggest Peale was unquali-fied to be a millwright steward.Moreover,despite hisfrequent departures from Fairbanks,he was available be-tween 7 September and 4 October,but he was not desig-nated.In the context of this case,I find no evidence hereto support the General Counsel's theory.A millwright for almost 35 years, Robert Eager was amember of a Pasco,Washington local until he trans-ferred his book into Respondent in August and registeredon list III. This witness is in a slightly different categorythan the other witnesses,as revealed on cross-examina-tion.Eager was asked why he turned down a steward'sjob in 1977 on the North Slope:Q. Why didn't you want the steward's job?A. At that time I preferred to be working withmy tools.Q.Well, stewards work with their tools, don'tthey?A. Yes, but in that job I'm telling you a stewardhad their hands full. 124DECISIONSOF NATIONALLABOR RELATIONS BOARDQ. Whatdo you meanby that?A. There was lots of activityand intercraft prob-lems and all that.Q. And why didn't you want the steward's posi-tion?A. I just didn'twant it.That's ... .Q. You didn'twant tobe involvedin these juris-dictional disputes?A. Not necessarily, no.I've turned down steward's jobs through my life-time,many and many a times. [R. Br. 871-872.]Basedon the above,and my conclusion that Perkowskiand Swarnerundoubtedlywere aware that Eager appar-ently did not presently desire to be a steward,I concludehe was not available for appointment, and he does notsupport theGeneral Counsel's case.WitnessRobert Vauclairwas availablefor dispatch be-tween 6 and 22 September,whenthewitnessleft thearea due to personal problems.He returned on 8 Octoberand remaineduntil 26 October. Vauclair didnot receiveany dispatches.Registered on list III, Vauclair wasahead of the Indiana hands.Thiswitness was the possible victim of several inad-vertent errors.For example,he did not originally regis-ter as a millwright,only as a carpenter.Thiserror wascorrected in September.In addition,he was registeredon the out-of-work listof one or more other carpenterlocals, in apparent violation of Respondent's bylaws. Butthese problems were not sufficient to remove him fromthe class of personswho could havebeen selected byPerkowski,but were not.I find his availability does notsupport the General Counsel's case.A millwright for 23 years,witness Verl Bryant was onlist III in the fall.In 1982,Bryant had a 13-week job onthe North Slope. The distinctiveaspectof histestimonywas that notwithstanding his list III status, the witnesswas passing calls, just like manyof the listI persons. Heeven passed some calls where the Indiana hands weredesignated as stewards.Bryant was doing this as a tacticto get a longjob.On 9 October,he receiveda 25-dayjob on the North Slope.There isa viable question whether Bryantwas trulyavailable for designation as a steward. Assuming he was,Bryant is in the samecategoryas the other witnesses andadds nothing to the case.Witness James Hanson was one of thetwo brotherswho registered on list IIIin the fall.An experience mill-wright,millwright foreman,and millwright steward, alloutsideof Alaska,Hanson called Swarner and askedabout job possibilities,beforehecame toAlaska.Swarner answered that there were no guarantees, butthere was a possibilitythat hecould get out.The witnesstestifiedthat hetold Swarnerof hismillwright experi-ence;Swarner recalledonly havingspoken to him, butnot that Hanson related his prior experience.In the finalanalysis, this conflict makes no difference.Hanson appar-ently did not receive adispatchand I see no evidencethat he should have been designated steward over the In-diana hands.ChargingParty Detweilerwas also called as a witnessby the General Counsel. Although histestimony regard-ing Respondent'smotive to discriminate was disavowedby theGeneral Counsel,Detweilerdid testify to priorexperienceon the NorthSlope.He had never been amillwright foreman or steward and on one of his priorjobs,Detweiler had been fired.As a list III registrant,Detweiler was registered, but did not obtain work out ofthe Fairbanks hall in 1980,1981,or 1982.In 1983, thewitness received a short call on4 October for 5 days ofwork. The credentialsof Detweiler to contend that heshould have been designated steward are more tenuousthan some of the other witnesses discussed above.Indeed,there is a question whether Detweiler wouldeven have been reached on list III,absent the Indianastewards.Thismatter need not be resolved however. IfindDetweilerof littleor no value to the General Coun-sel.Perhaps the witnesswith thestrongest claim to havebeen designated steward rather than any Indiana handwas witnessJerry Stevens. A millwrightfor 10 years andmember of Respondent since 1971, Stevens had been amillwright steward four times in the past.In the 1983 bigjob for ASWS,Stevens had been atemporarystewardfor 4 weeks.The value ofStevens to the General Counsel's casewas considerably lessened by certain additional facts ad-duced on cross-examination.For example,prior to 15September when he was dispatched on an open call tothe big job,Stevens missed 20 percentof the daily jobcalls.When he was there,he passed on many calls avail-able to him as a list I registrant. If he had been asked totakeany job to which anIndiana hand had been sent assteward,he would have "considered" the job.In evaluat-ing this witness,I find thatessentially Stevens supportedRespondent's defense,that because so many list I peoplewere passingjobsduring the time in question,Respond-ent was entitled togo with theIndiana hands.41Finally,I consider the testimonyof Ora Whittle. Thiswitness is much like Stevens:A list I registrant,Whittlewas passing calls until 13 September,when he was dis-patchedon an open call to the bigjob.Whittleremainedthere untilFebruary 1984.Whittle wasselective in hisacceptanceof opencalls.He would not, for example,work for acontractor named Peter Kiewit.Whittle neverserved as a millwright steward. Once,however, in 1978, Whittle waselected carpenter stewardby the men working with him. Like Mayers, the Unionnever confirmed his selection as steward.Rather, thenBusinessAgent Voelker,who is now retired and did nottestify, causedWhittle to beremoved fromthe job.In 1982,the witness served for several weeks as a mill-wright foreman.This samekind of experience made theIndiana hands desirable as stewards. However,Whittlehad numerous personal problems.A reformed alcoholic,he told Perkowski in 1980 thathe wantedto avoid con-troversy.A recent divorcehad caused him grief and41 It is unnecessary to resolve conflicts regarding Stevens'past per-formance of a steward's job Perkowski claims that Stevens'neglect ofhis steward's duty prejudiced the Union.Stevens denied not doing hisjob. CARPENTERS LOCAL 1243 (NORTHERN ALASKA AGC)confusion.For several years in the 1980s Whittle was noteligible for any work due to physical injury.Finally,Whittle toldthe Board agent he would not have takenany jobs in the fall other than the big job.Thisis stillanother of the General Counsel'switnesses who appearsto support Respondent'scasemore than the GeneralCounsel's. I am at a loss to perceive his value.There are hoards of other names mentioned in thiscase as people who the General Counsel claims shouldhave been designated stewards but were not called aswitnesses.Some like Krause,Schmidtbauer,or Tarpen-ning are list I people who have been mentioned or dis-cussed above.It isvirtuallyimpossible,however, withinthe reasonable confines of this decision,to discuss themall.Ihave,however,attempted to consider them andevaluate the totality of their worth to the General Coun-sel's case.Having done so and reviewed all the evidencein the case,I find that the Indiana hands were designatedby name as stewards because Perkowski made a nondis-criminatory determination that under the conditions thenprevailing,they were the best available persons to serveas stewards on the jobsite.42 The evidence to suggest thecontrary is sorely lacking. Accordingly, and after fullyconsidering the General Counsel's two theories(Br. 12-13), I will recommend to the Board that this portion ofthe case be dismissed.e.Decision concerning IndianaforemanIn consideringwhetherRespondent was shown tohave acted in anarbitraryway in recommending to twoemployerswho askedthat theyrequestManess andReynolds, I begin with the issue involvingthe first-aidcard.First alleged in the complaint as thegist of the vio-lation,in that, allegedly, the twoIndiana hands were dis-patched withoutpossessing cards in violationof a provi-sion in the contract and statelaw, the first-aid card alle-gation waschanged by the GeneralCounsel at the closeof his case to becomemere evidentiaryargument. (R. Br.1310-1311.)The General Counselstated(Br. 59):[He] will readily admit thatthe evidencedoes notspecificallyestablish thatManess and Reynolds didnot have first-aid cards.Contrary to the General Counsel, I find that the evi-dence shows circumstantially that both men did havevalid first-aid cards.Thus Respondent called AssistantBusiness RepresentativeAlbert Iveyas a witness. On thejob only since June,Ivey's assignment, in part, was tocheck the first-aid card of all persons dispatched as fore-man. This was to be done before the dispatch was writ-ten and given to the person.A short time prior to thedispatch of Maness and Reynolds,Ivey wrote the dis-patch for a man named Craig Martin.Due to his inexpe-rience and rush of other business,Ivey neglected tocheck Martin's first-aid card.After Martin arrived on theNorth Slope and pursuant to standard practice,the stew-ard asked to see Martin's card.He did not have one and42 SeePileDrivers Local2375,267 NLRB 320, supra;SteelworkersLocal 2869(Kaiser SteelCorp.),239 NLRB 982 (1978)125was therefore required to leave the job immediately,causing embarrassment and inconvenience for all con-cerned.Perkowski told Ivey not to make the mistakeagain,if he desired to continue his job.Although Iveycould not recall checking the cards of Maness and Reyn-olds, he had his prior experience in mind when he testi-fied that he carefully checked all persons dispatched asforeman after the Martin experience.Imust also presume that the usualcross-check ofhaving the job steward check the cards was employed inthis case to confirm that Maness and Reynolds had thecards.43It is true that neither Perkowski nor Swarner askedManess and Reynolds about the first-aid cards beforePerkowski recommended them to the employers. Theunion officials considered the job of checking first-aidcards to be Ivey's job.There is no evidence to show thatPerkowski and Swarner had a different practice for non-Indiana hands.In sum,nothing about the first-aid cardssupports the General Counsel's case.It should be recalled from the Bohlen letters of recom-mendation that Manesshad experienceas a general fore-man and Reynolds had experience as a foreman.Appar-ently both men performed their jobs in this case satisfac-torily as there is no evidence to the contrary.According-ly, I find that both Maness and Reynolds were qualifiedfor theposition of foreman.44AlthoughRespondent has in the past recommendedpersons as foremen from list III,theManess and Reyn-olds recommendation raises no issues about deviationsfrom past practice.As a general rule, the preferential referral of foremanto employers, like selection of stewards,iscovered bythe Act and must be done in a nondiscriminatory way.45Respondent contends that direct referral of foreman bythe Union is different from recommending names to em-ployers so they can request the person by name. (Thelatter case,Respondent argues,isnot covered by theAct.) It is unnecessary to resolve this question and todecide whether Respondent acted in this case as an ex-clusive hiring hall for recommending foreman.Becausethe evidence shows that in all or most cases the employ-er accepts the Union's recommendation, I assume with-out finding that an exclusive hiring hall arrangementexistswith respect to foreman requested by name underthe circumstances present in this case.4643 The General Counsel(Br. 60) reacts with incredulity to any sugges-tion that the stewards,Kalamir at Wismer and Becker or Fitzgerald atPrice-CIRI,would have been truly interested in performing this aspect oftheir steward duties Because neither were called as witnesses by theGeneral Counsel,any suggestion that they did not check the cards ismere idle speculation,not to be credited.44 CompareIronWorkers Local 433 (AGC),228 NLRB 1420 (1977),enfd.600 F.2d 770(9th Cir.1979).45 SeeBoilermakersLocal 154(Western Pennsylvania Contractors),253NLRB 747, 758-759 (1980),enfd.676 F.2d 687(3d Cir. 1982). In thiscase,the union was found to have unlawfully preferred its own membersfor referral as foreman in violation of Sec 8(b)(2) and(1)(A).As in thepreceding section,Iam aware of no case dealing with discrimination infavor of travelers.46Cf.Plumbers Local 513 (Master Plumbers),264 NLRB 415, 416(1982).Nor do I need to decide whether a union which recommends aperson by name as foreman to an employer which requests the name inContinued 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDSimilarly, although the General Counsel and Respond-ent both agree that the foremen are statutory supervisors,I reject Respondent's claim that the selection of foremanin this case is outside the Board's jurisdiction. If theUnion discriminated in not recommending others with agreater claim to a foreman's job,the proper discrimina-tees are the statutory employees.47The fact is I find no discrimination in recommendingManess and Reynolds to employers.It is unnecessary torepeat theUnion's reasons and the surrounding circum-stances found above in the decision as to stewards. Theanalysis there applies here. Thus, I find that in recom-mending Maness and Reynolds to employers, Perkowskifelt, in good faith, that they were the best available per-sons for the job. Again, there is no evidence to prove thecontrary.Accordingly, I will recommend to the Boardthat this second and final portion of the case be dis-missed.the first placeis thereafter legallyrequired to refer theperson,under acontractual request, by name provision. SeeAsbestosWorkers Local 22(Rosendahl, Inc.),212 NLRB 913 (1974).41 Plumbers Local725, 225 NLRB 138, 145-146 (1976) When the dis-patcher isto be asupervisor,a union doesnot violateSec. 8(bX2) of theAct bydiscriminating against him because of his union affiliation.Plumb-ers Local 403,supra, 261 NLRB at 266 Here thealleged discriminationwas againstthe persons not dispatched.CONCLUSIONS OF LAW481.The Employers are employers within the meaningof Section2(2) ofthe Act, engaged in commerce and ina industry affecting commerce within the meaning ofSection2(6) and (7) of the Act.2.Respondent United Brotherhood of Carpenters andJoiners of America, Local Union No. 1243 is a labor or-ganization within the meaning of Section2(5) of the Act.3.Respondent has not engaged in the unfair laborpractices alleged in the complaint.On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed49ORDERIt is ordered that the complaint be dismissed in its en-tirety.48 Initially,Respondent raised a 10(b) issue in a pretrial motion. Re-spondent claims that Peale and Verdugo,both of whom testified, andCox, who did not, are barred from any relief by the statute of limitations.That is, because unlike Detweiler and Umphenour,they did not appealthe initial dismissal,they are not barred from any relief by virtue of thefact they may be members of a viable class.In light of my disposition ofthe case,this is simply not a matter that requires decision.48 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses